Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 1 of 10 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


5-STAR BUILDING SOLUTIONS LLC )
                              )
     Plaintiff                )
                              ) CIVIL ACTION NO.
vs.                           )
                              ) _______________________
BRIDGEWELL RESOURCES LLC      )
                              )
     Defendant                )
                              )
                              )


                                     COMPLAINT

       COMES NOW 5-STAR Building Solutions, LLC, and files its Complaint against

Defendant Bridgewell Resources, LLC, respectfully showing the Court as follows:

                       THER PARTIES AND JURISDICTION

       1.     5-STAR Building Solutions LLC (“5-STAR”) is a Georgia limited liability

company. Therefore, it is a citizen of every state of which its owners/members/partners are

citizens. Purchasing Power, LLC v. Blue Brands, Inc., 851 F.3d 1218, 1220 (11th Cir.

2017). 5-STAR’s sole Member is BLDR Holdings, LLC, a Georgia limited liability

company, whose sole Member is Michael J. Colcombe, who is a citizen of Georgia.

       2.     5-STAR is engaged in the business of providing turn-key construction

framing services.
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 2 of 10 PageID 2




       3.     Defendant Bridgewell Resources, LLC (“Bridgewell”) is an Oregon limited

liability company. Therefore, it is a citizen of every state of which its

owners/members/partners are citizens. Purchasing Power, LLC v. Blue Brands, Inc., 851

F.3d 1218, 1220 (11th Cir. 2017).        Bridgewell’s sole member/owner is Bridgewell

Resources Holdings, LLC, a Delaware limited liability company with its principal place of

business in Connecticut. Bridgewell Resources Holdings, LLC’s sole member is Atlas

FRM LLC, d/b/a Atlas Holdings LLC (“Atlas Holdings”) a Delaware limited liability

company with its principal place of business in Connecticut. Atlas Holdings’ sole

members/owners are Andrew M. Bursky and Timothy J. Fazio. Mr. Bursky is a resident

of, and therefore a citizen of, either Florida or Connecticut. Mr. Fazio is a resident of, and

therefore a citizen of, either Connecticut or Rhode Island.

       4.     Bridgewell is subject to the jurisdiction and venue of this Court. Process

may be perfected by serving its registered agent, Capitol Corporate Services, Inc., 155

Office Plaza Drive, Suite A, Tallahassee, FL 32201.

       5.     Bridgewell is a wholesale distributor of specialty building products including

wood framing materials.

       6.    This Court has subject matter jurisdiction of this action under to 28 U.S.C. §

1332 because: (i) the matter in controversy exceeds $75,000.00, exclusive of interest and

costs as alleged in Paragraph 32, infra; (ii) complete diversity of citizenship exists between

5-STAR and Bridgewell as shown in Paragraphs 1 and 3, supra.




                                              2
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 3 of 10 PageID 3




       7.       Venue is proper in this action under Paragraph 13 of the Purchase Order

involved in this matter, which designates Orlando, Florida as the venue for any litigation

which may arise under the Purchase Order.

       8.       This action involves Bridgewell’s contractual commitment to furnish

framing materials to 5-STAR for construction of Flamingo Crossing, a 3.83 million square

foot student housing community in Winter Garden, Florida (the “Project”). Bridgewell

breached its obligations to furnish those materials, causing damage to 5-STAR.

                               FACTUAL BACKGROUND

       9.       The FaverGray Company (“FaverGray”) is a Florida general contractor

engaged in the construction of the Project.

       10.      On or about January 29, 2019, 5-STAR, entered into a subcontract with

FaverGray, under which 5-STAR agreed to perform framing work for the Project.

       11.      In order to secure substantial faming material needed for the performance of

work under the Subcontract, 5-STAR entered into a purchase order with Bridgewell dated

February 19, 2019 (‘the “Purchase Order”). Under the Purchase Order, Bridgewell agreed

to furnish the materials listed on page 2 of the Purchase Order, at the prices and in the

quantities set forth therein. A true and correct copy of the Purchase Order is attached hereto

as Exhibit 1.

       12.      Paragraph 5, under “Notes” provides that the “unit pricing included herein

shall be good for the duration of the Project.”




                                              3
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 4 of 10 PageID 4




         13.    Bridgewell and 5-STAR agreed to a “Purchase Order Addendum” with terms

governing the purchase of materials set forth in the Purchase Order, which is attached to

and forms a part of the Purchase Order.

         14.   Paragraph 1 of the Purchase Order Addendum provides, inter alia, as follows:

         Vendor shall have a minimum of (5) five business days from notice of
         violation or breach of any of the terms of this Agreement, rejection of non-
         conforming building materials, or notice of delivery delay and shall have the
         opportunity to cure, before Vendor shall be in breach of contract. If Vendor
         is unable to cure the breach within (5) five business days after notice,
         Purchaser's sole remedy shall be to (using commercially reasonable methods)
         purchase the Building materials elsewhere, and delete the quantities of those
         Building materials from the balance of Vendor's contract. Vendor will credit
         Purchaser for the difference between the Purchaser's actual purchase price
         and the Contract price.

         15.     Bridgewell agreed to provide the materials at the prices provided in the

Purchase Order through the completion of the Project. Bridgewell and 5-STAR also agreed

to Change Order 22, specifically extending the pricing through December 31, 2020.

         16.    Bridgewell, 5-STAR, and FaverGray entered into a Joint Payment

Agreement, in order to assure Bridgewell of payment for the materials furnished pursuant

to the Purchase Order. Under the Joint Payment Agreement, 5-STAR arranged for wire

transfer payments which were made by FaverGray directly to Bridgewell on a weekly

basis.

         17.    Under the Joint Payment Agreement, Bridgewell has been promptly and fully

paid for all materials furnished to the Project.




                                              4
Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 5 of 10 PageID 5




       18.    Bridgewell wrote to 5-STAR on or about August 31, 2020, prior to

completion of the Project, expressing concern that 5-STAR had moved material from the

Project to other locations. A true and correct copy of Bridgewell’s August 31 letter is

attached hereto as Exhibit 2. At the time that Bridgewell sent this letter, Bridgewell had

been paid in accordance with the Purchase Order for framing materials it furnished.

       19.    While the Purchase Order identifies the Project, the terms of the Purchase

Order and Addendum do not prohibit 5-STAR from moving material from the Project.

       20.    5-STAR moved certain materials from the Project to other locations during

the course of its performance, when specific materials were not immediately needed, might

suffer damage from prolonged storage, or other business reasons made such transfers

appropriate based on the timing of the deliveries and to avoid waste of materials.

       21.    5-STAR also moved material to the Project during its performance—material

not furnished by Bridgewell. 5-STAR moved a greater quantity of materials to the Project

than it has moved from the Project.

       22.    5-STAR responded to Bridgewell’s August 31 letter on the same day. 5-

STAR placed Bridgewell on notice that Bridgewell’s “unannounced suspension of

shipments is a serious and material breach of the Purchase Order, and will cause substantial

damage to 5-STAR. We request that Bridgewell immediately resume our shipments.” A

true and correct copy of 5-STAR letter of August 31, 2020 is attached hereto as Exhibit 3.

       23.    Bridgewell failed to resume shipments of material as required by the

Purchase Order. Instead, on or about September 3, 2020, Bridgewell sent a letter to 5-Star


                                             5
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 6 of 10 PageID 6




alleging that 5-STAR had materially breached the Purchase Order and stated that “we are

terminating Purchase Order No. 13803 effective immediately.” Bridgewell’s letter also

ignored the efforts on the part of 5-STAR and FaverGray to address Bridgewell’s stated

concerns, and misrepresents that 5-STAR and FaverGray “have affirmed there will be no

cure.” A true and correct copy of Bridgewell’s termination letter dated September 3, 2020

is attached hereto as Exhibit 4.

       24.    On or about September 4, 2020, 5-STAR responded to Bridgewell’s

unilateral and wrongful termination. 5-STAR explained that Bridgewell’s termination

lacked merit, and stated: “Based on Bridgewell's breach of the PO outlined in our previous

correspondence, together with the wrongful termination of the PO, 5-STAR will seek and

purchase the materials from other available sources, starting with the 34 truckloads

urgently needed for Group 10. 5-STAR will hold Bridgewell accountable for all expenses

and damages caused by your breach of contract, including increased cost of materials and

damages due to the delays caused by your actions.” A true and correct copy of 5-STAR’s

September 4, 2020 letter is attached hereto as Exhibit 5.

       25.    Bridgewell failed and refused to resume shipments to 5-STAR or to withdraw

its wrongful termination.

       26.    All conditions precedent to 5-STAR’s recovery under the referenced

Purchase Order have been performed or have been waived or excused by Bridgewell.




                                             6
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 7 of 10 PageID 7




         27.    5-STAR has engaged the undersigned counsel to prosecute this action and is

entitled to recover its reasonable attorney’s fees and court costs. Bridgewell is liable for

these fees and costs pursuant to Paragraph 8 of the Purchase Order.

                         COUNT 1 - BREACH OF CONTRACT

         28.    The allegations of Paragraphs 1 – 27 are hereby incorporated by reference as

though fully set forth herein.

         29.    5-STAR and Bridgewell entered into a valid contract, that being the Purchase

Order.

         30.    Bridgewell materially breached its obligations with 5-STAR as set forth in

the Purchase Order by its actions, including but not limited to the following:

         (a) unilaterally suspending shipments of material requested by 5-STAR and

provided for under the Purchase Order;

         (b) wrongfully terminating the Purchase Order; and

         (c) failing and refusing to furnish the materials in the quantities set forth in the

Purchase Order.

         31.    Bridgewell failed to resume shipments to 5-STAR or to otherwise perform

its obligations under the Purchase Order within 5 business days after notice by 5-STAR of

its material breach of the Purchase Order.

         32.    5-STAR has been damaged by Bridgewell’s breach of contract and is entitled

to recover from Bridgewell all of its damages, including (1) the increased cost of materials

(over the Purchase Order cost of such materials) purchased by 5-STAR after the wrongful


                                              7
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 8 of 10 PageID 8




termination by Bridgewell; and (2) costs and expenses resulting from delays caused by

Bridgewell’s breach of contract.      5-STAR has already incurred damages exceeding

$500,000 as a result of Bridgewell’s breach of contract, and its damages are continuing.

         WHEREFORE, 5-STAR Building Solutions, LLC respectfully prays that the Court

for all damages flowing from Bridgewell Resources, LLC’s breach of contract and grant

relief as follows:

         (a)   That 5-STAR have judgment against Defendant Bridgewell Resources, LLC

in an amount exceeding $500,000, but which amount will be proven at trial, plus pre-

judgment interest; and

         (b)   That 5-STAR recover its reasonable attorney’s fees, costs, and expenses of

litigation; and

         (c)   That 5-STAR be granted such other and further relief as the Court deems

just and proper.

                     COUNT 2 – ANTICIPATORY REPUDIATION

         33.   The allegations of Paragraphs 1-27 are hereby incorporated by reference as

though fully set forth herein.

         34.   5-STAR and Bridgewell entered into a valid contract, that being the Purchase

Order.

         35.   Bridgewell, despite being paid for materials furnished, anticipatorily

repudiated the contract by unilaterally suspending shipments of framing materials and then




                                             8
 Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 9 of 10 PageID 9




notifying 5-STAR that it would not furnish any more framing materials pursuant to the

Purchase Order.

       36.    At the time of Bridgewell’s anticipatory repudiation, it had been paid and

was being paid for all framing materials delivered pursuant to the Purchase Order, and 5-

STAR was performing under the Purchase Order.

       37.    Bridgewell’s anticipatory repudiation of its obligations under the Purchase

Order constitutes a breach of contract entitling 5-STAR to damages including (1) the

increased cost of materials (over the Purchase Order cost of such materials) purchased by

5-STAR after the breach by Bridgewell; and (2) costs and expenses resulting from delays

caused by Bridgewell’s breach of contract. 5-STAR has already incurred damages

exceeding $500,000 as a result of Bridgewell’s breach of contract, and its damages are

continuing.

       WHEREFORE, 5-STAR Building Solutions, LLC respectfully prays that the Court

for all damages flowing from Bridgewell Resources, LLC’s anticipatory repudiation

serving as a breach of contract and grant relief as follows:

       (a)    That 5-STAR have judgment against Defendant Bridgewell Resources, LLC

in an amount exceeding $500,000, but which amount will be proven at trial, plus pre-

judgment interest; and

       (b)    That 5-STAR recover its reasonable attorney’s fees, costs, and expenses of

litigation; and




                                              9
Case 6:20-cv-02052-CEM-GJK Document 1 Filed 11/05/20 Page 10 of 10 PageID 10




       (c)    That 5-STAR be granted such other and further relief as the Court deems

just and proper.

                             JURY TRIAL DEMANDED

       Plaintiff 5-STAR Building Solutions LLC demands a jury on all issues so triable.

              This 5th day of November 2020.


_f
                                          /s/Richard J. Storrs
                                         Richard J. Storrs
                                         The Storrs Law Firm
                                         2870 Peachtree Street, Suite 212
                                         Atlanta, Georgia 30305
                                         (404) 500-6302
                                         rstorrs@storrslaw.com


                                         KIRWIN NORRIS, PA


                                         /s/ David Adelstein
                                         David Adelstein
                                         Fla. Bar. No. 647314
                                         15 W. Church Street, Suite 301
                                         Orlando, Florida 32801
                                         (407) 740-6600
                                         dma@krwinnorris.com




                                           10
